Exhibit 10.1

 

November 15, 2007

 

Dear Michael:

 

I am very pleased to extend to you this offer to join the Depomed team as Vice
President, Product Development, reporting to Carl Pelzel, President and CEO. 
The rate of pay we offer is $310,000.00 annually.  In addition, a one-time
sign-on bonus of $25,000.00 will be paid to you within 15 days of your first day
of employment.  This offer of employment is valid through Monday, November 19,
2007.

 

Your compensation package additionally includes options to acquire 95,000 shares
of Depomed Common Stock, at a per-share market price established upon approval
by Depomed’s Board of Directors.  These options will vest over a four-year
period, as provided for in Depomed’s 2004 Equity Plan. The plan will be
forwarded to you upon Board approval.  Under Depomed’s formal bonus plan, the
bonus target at the vice president level is 35% of base pay; a copy of the plan
is enclosed for your review.

 

Also, you will be entitled to our complete benefits package including
participation in Depomed’s healthcare insurance and, should you choose to
participate, a 401(k) retirement plan.  During your first year of employment you
will be entitled to 14 days of vacation and to the ten holidays that are
observed by the Company.

 

Additionally, as a condition for employment, it will be necessary that you sign
a copy of the Company’s Confidential Information, Secrecy and Invention
Agreement. Consistent with Company policy, the initial three months of
employment are considered introductory and for the purpose of performance
evaluation; employment at Depomed is considered “at will”.  As required by law,
you must show proof of citizenship, permanent residency in the U.S. or
authorization to work in the U.S.  To complete the I-9 form, we ask that you
bring copies of this documentation on your first day of employment.

 

Michael, I am very pleased to extend this offer to you, and on behalf of all the
Depomed employees I look forward to having you join us. Oral drug delivery is
the focus of Depomed’s activities and your skills and experience will make you
an important member of our Company.  If you elect to accept this offer, please
sign and return one copy of this letter to me.  A pre-addressed, envelope is
provided for your convenience.

 

This letter correctly sets forth our agreement.

 

Sincerely,

 

Signed:

/s/ Matthew M. Gosling

 

Matthew M. Gosling

Vice President and General Counsel

 

Signed:

/s/ Michael Sweeney, M.D.

 

Michael Sweeney, M.D.

 

Dated: 11/19/2007

 

--------------------------------------------------------------------------------